Opinión concurrente del
Juez Asociado Señor Negrón García.
Legaz y Lacambre acertadamente nos dice que el "dere-cho se entiende mejor si la palabra es correcta”. No propug-namos el uso a ultranza de la gramática, del estilo o del precepto; simplemente proponemos que el lenguaje estatu-tario sea un medio esclarecedor para el entendimiento co-rrecto de la idea e intención del legislador. Después de todo, el “derecho no es mudo. En su tránsito científico tiene y contiene —admítase el binomio conceptual— una forma de expresión: la palabra. También, durante las actuaciones ante la justicia, la palabra, como medio de comunicación, exhibe su papel importante. Es un vehículo cardinal en las pretensiones, en las defensas, en las sentencias. En fin, en todos los pasos. La palabra está en función jurídica para custodiar esa función”. N. Amílcar Cipriano, Misión y je-rarquía de abogados y jueces, Buenos Aires, Ed. Depalma, 1990, pág. 150.
La solución de este caso requiere interpretar los incisos (d) y (e) del Art. 3(1) de la ley sobre control de acceso vehi*39cular, Ley Núm. 21 de 20 de mayo de 1987, según enmen-dada, 23 L.P.R.A. see. 64 et seq. Allí, el legislador utiliza los términos jurídicos final y firme laxamente. Precisa exami-narlos en su correcta perspectiva para entender, de forma clara y precisa, el procedimiento de aprobación de un control de acceso.
Aclaramos que coincidimos con la decisión del Tribunal. Un dictamen preliminar municipal sobre control de acceso requiere que se notifique a todas las partes. Incluye hacer-les saber a los opositores que ha sido debidamente archi-vada la correspondiente declaración jurada de los propie-tarios que adopta tal dictamen preliminar. Ahora bien, no compartimos el razonamiento mayoritario de que el esta-tuto no exige “expresamente [ese] deber afirmativo ...”. (En-fasis en el original.) Opinión mayoritaria, pág. 33.
I
La Asamblea Municipal de San Juan aprobó el 28 de abril de 1993 la Resolución Núm. 75, Serie Núm. 1992-93, para autorizar preliminarmente el control de acceso de la Urbanización College Park, sujeto a ciertos requisitos fija-dos por la propia Asamblea.(2) La declaración jurada de los propietarios que adopta esa resolución preliminar fue ar-chivada el 14 de junio.
El Municipio de San Juan certificó el cierre el 2 de julio. La Asociación de Vecinos de Altamesa Este, Inc. (en ade-lante Asociación) presentó el 22 de julio una revisión para impugnarla en el Tribunal Superior, Sala de San Juan.
Dicho foro (Hon. Germán J. Brau),(3) desestimó por falta de jurisdicción al concluir que el término de veinte (20) días para solicitar la revisión se computaba desde la fecha *40en que se archivó la referida declaración jurada. La Asocia-ción acudió ante nos.(4)
hH HH
De entrada, hay que señalar que la propia Ley Núm. 21, supra, establece, como regla general, que “[e]l municipio y la Asociación de Residentes estarán obligados a notificar por correo certificado a los residentes sus gestiones relacio-nadas con el proceso del cierre de las calles”. (Enfasis suplido.) 23 L.RR.A. see. 64. Además de esta regla general, en lo pertinente, el inciso (d) del Art. 3 dispone:
Si la determinación del municipio favorece los controles pro-puestos por la Junta, Consejo o Asociación de Residentes, emi-tirá un dictamen final y autorizará la implantación. Dicho dic-tamen será firme desde la fecha del archivo en el municipio de copia de su notificación. Si la autorización del municipio modi-fica o establece restricciones a los controles propuestos por la Junta, emitirá un dictamen preliminar que contendrá las con-diciones, cambios o modificaciones bajo los cuales deberá desa-rrollarse el proyecto teniendo que adoptarse dicho dictamen pre-liminar mediante declaración firmada por no menos de tres cuartas (3/4) partes de los propietarios, dentro de los quince (15) días siguientes a la fecha de archivo en el municipio de copia de su notificación. La firma de dichos propietarios estará limitada a un propietario por vivienda.
El dictamen preliminar adoptando el control de acceso con las condiciones impuestas por el municipio será firme a la fecha del archivo en el municipio de la declaración antes requerida. (Énfasis suplido.) 23 L.RR.A. sec. 64b(d).
Los conceptos “final” y “firme” son completamente dis-tintos en el lenguaje jurídico. Bolívar v. Aldrey, Juez de Distrito, 12 D.P.R. 273 (1907). Una determinación final *41—-judicial, administrativa o municipal— es aquella que re-suelve totalmente la cuestión litigiosa y contra la cual pro-cede, a petición de parte, la revisión judicial.(5) Por el con-trario, es firme cuando no se puede atacar o revisar judicialmente, pues han transcurrido los términos concedi-dos por ley o el foro judicial de última instancia adjudicó la controversia. Examinemos la acepción jurídica de los tér-minos final y firme, empleados en los incisos (d) y (e) trans-critos anteriormente.
Existen dos (2) modos para la aprobación de un control de acceso. El municipio emite una determinación favorece-dora del cierre sin reservas. Según el inciso (d), este dicta-men es final y se convierte en firme con el archivo de su notificación. Desde la fecha de ese archivo se cuentan los veinte (20) días para solicitar la revisión judicial.
Según indicamos, por definición, en el argot jurídico una determinación firme no admite revisión. En consecuencia, es forzoso concluir que cuando el legislador consignó que el dictamen advenía firme, quiso decir que terminaban los procedimientos ante el municipio. Ahora bien, en cuanto al trámite judicial, con el archivo de la notificación técnica-mente la determinación adviene final, no firme, pues en ese momento surge el derecho a una posible revisión judicial.
Por otro lado, la autorización del control de acceso puede ser modificada o condicionada. El estatuto dispone que este dictamen preliminar no es final’, su validez de-pende de que sea aprobado mediante declaración jurada firmada por no menos del setenta y cinco por ciento (75%) de los propietarios. Establece, además, que se convierte en firme con el archivo de la declaración jurada. Al advenir firme es que los opositores pueden impugnarlo en los tribunales. Por lo tanto, en correcto lenguaje jurídico, con el archivo de la declaración jurada se convierte en final, no en firme.
*42En síntesis, conforme el inciso (d), y en cuanto al trá-mite judicial, la determinación que favorece sin reservas un cierre adviene final con el archivo de su notificación; mientras que el dictamen preliminar se convierte en final con el archivo de la declaración jurada que lo adopta. Por su parte, el inciso (e) indica cuándo comienza el término para solicitar revisión judicial una vez la aprobación municipal es final.
HH 1 — I HH
Aclarados estos conceptos y trámites, concluimos que cuando la aprobación del cierre es resultado del trámite de un dictamen preliminar, el estatuto requiere que se notifi-que el archivo de la declaración jurada a todas las partes para que comiencen, con el archivo de su notificación, los veinte (20) días para acudir al tribunal.
El Art. 3(e) de la Ley Núm. 21, supra, dispone:
Toda persona, Asociación de Residentes, urbanizador o desarro-llador que no esté de acuerdo con la decisión del municipio so-bre una solicitud de permiso de control de acceso, podrá solici-tar su revisión judicial dentro de los veinte (20) días siguientes a la fecha de archivo en el municipio de copia de la notificación concediendo la autorización o permiso de control de acceso o del archivo de la declaración jurada adoptando el dictamen preli-minar, según sea el caso. El Tribunal emitirá su decisión dentro de los treinta (30) días siguientes a la fecha de la solicitud de revisión. (Énfasis suplido.) 23 L.RR.A. sec. 64b(e).
Su lectura revela, primero, el uso de la conjunción disyuntiva “o”. “El uso de la conjunción disyuntiva ‘o’ tiene el efecto ... de desvincular las palabras entre las que es usada.” R.E. Bemier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 353. Véanse: Mari Bras v. Alcaide, 100 D.P.R. 506 (1972); Pueblo v. Febres Colón, 95 D.P.R. 172 (1967); Pueblo v. Mantilla, 71 D.P.R. 36 (1950).
*43El transcrito inciso (e), al establecer la fecha desde la cual se comenzará a contar el término, utiliza la conjun-ción “o”. En consecuencia, los veinte (20) días comienzan a contar desde la fecha del archivo en el municipio de copia de. la notificación que concede la autorización o permiso de control de acceso o desde la fecha de archivo en el munici-pio de la notificación del archivo de la declaración jurada que adopta el dictamen preliminar.
Segundo, cuando un estatuto es susceptible de dos (2) o más interpretaciones razonables,(6) debe escogerse la que evite, si es posible, entrar en cuestiones constitucionales y acoger la interpretación cónsona con la validez de la ley, esto es, que mantenga su constitucionalidad;(7) rechace la que conduzca al absurdo y, optando por la más racional desde el punto de vista de la finalidad de la ley;(8) man-tenga un resultado sensato, distante de exigir cosas inúti-les o vanas,(9) y no cierre las puertas de los tribunales a un litigante. Bernier y Cuevas Segarra, op. cit., págs. 487-492. Apliquemos estas reglas de hermenéutica.
El debido procedimiento de ley exige que se le dé a las partes la oportunidad de ser oídas; ello se cumple mediante la correspondiente notificación. En consecuencia, y a los fines de mantener la constitucionalidad de la ley, es forzoso *44interpretar que debe notificarse el archivo de la declara-ción jurada.
Además, la postura del municipio conducirá al absurdo de requerir cosas inútiles. Si no se notifica a los opositores del cierre el archivo de la declaración jurada, ¿cómo pue-den saber que el término para impugnar ha comenzado su curso? Ello significaría cerrarles las puertas de los tribunales.
Recapitulamos: los veinte (20) días se cuentan desde la fecha en que se archiva en el municipio copia de la notifi-cación del archivo de la declaración jurada que adopta el dictamen preliminar.
IV
El Municipio de San Juan nunca notificó a la Asociación del archivo de la declaración jurada. Por ende, el término jurisdiccional no comenzó a correr. Fue el 2 de julio de 1993 que, al el Municipio emitir una certificación que autorizaba el cierre, la Asociación advino en conocimiento del archivo de la declaración. El 22 de julio, veinte (20) días después de esa certificación, la Asociación presentó su revisión.
El recurso fue interpuesto en tiempo. No puede alegarse que la Asociación incurrió en falta de diligencia. No proce-día la desestimación de la revisión.

 23 L.P.R.A. sec. 64b(d) y (e).


 La resolución fue firmada por el Alcalde de San Juan, Hon. Héctor Luis Acevedo, el 17 de mayo de 1993 y notificada a las partes mediante correo certificado el 29 de mayo de 1993.


 Unidad Especial de Jueces de Apelaciones.


 Alegaron:
“A. Erró el Honorable Tribunal Superior, Sala de San Juan, Unidad Especial de Jueces de Apelaciones, al denegar el Recurso de Revisión presentado ante su consi-deración por falta de Jurisdicción.
“B. Erró el Honorable Tribunal Superior, Sala de San Juan, Unidad Especial de Jueces de Apelaciones al determinar que el término para revisar se computa desde que se emite el dictamen preliminar.” Petición de certiorari, pág. 3.


 Se puede dar mediante recurso de apelación, revisión, certiorari, moción de nuevo juicio, etc.


 La Asociación de Vecinos de Altamesa Este, Inc. sostiene que los veinte (20) días no se inician desde la fecha de archivo de la declaración jurada, sino desde que se notifique su archivo. Por su parte, el Municipio de San Juan aduce que es desde la fecha de archivo de la declaración.


 Molina v. C.R.U.V., 114 D.P.R. 295 (1983); Vélez v. Municipio de Toa Baja, 109 D.P.R. 369 (1980); U.S. Brewers Assoc. v. Srio. de Hacienda, 109 D.P.R. 456 (1980); Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979); Hermina González v. Srio. del Trabajo, 107 D.P.R. 667, 671-673 (1978); P.S.P. v. E.L.A., 107 D.P.R. 590, 598-599 (1978); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 277-278 (1978); C.H. Vehicle Leasing v. E.L.A., 107 D.P.R. 94, 101-102 (1978); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Zachry International v. Tribunal Superior, 104 D.P.R. 267, 271 (1975); Colón Molinary v. A.A.A., 103 D.P.R. 143, 161 (1974); Rosa v. Tribunal Superior, 102 D.P.R. 670, 678 (1974).


 P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 341 (1983); Rodríguez v. Barreto, 113 D.P.R. 541, 546, 547 (1982), opinión disidente.


 Ortiz Morales v. A.C.A.A., 116 D.P.R. 387, 391 (1985).